Citation Nr: 1538937	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-16 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease (PVD) in the left lower extremity.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to bilateral lower extremity PVD or right lower extremity deep venous thrombosis (DVT).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to July 1988

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2006 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2009, the Veteran testified during a hearing before RO personnel.  A transcript of that hearing is of record.

The Veteran was scheduled for a hearing before the Board in June 2010.  However, the Veteran, through the representative, submitted written correspondence cancelling that hearing request.  

In April 2012, the Board remanded these matters for additional development. 

The issue of entitlement to service connection for coronary artery disease is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The competent evidence of record is at least in equipoise as to whether PVD in the left lower extremity is related to service.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PVD in the left lower extremity met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has PVD in the left lower extremity that is related to service, or in the alternative, is secondary to service-connected right lower extremity PVD and DVT.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records show that the Veteran had swelling in the feet, ankles and shins during active duty.  In a July 1986 hospital record, it was noted that the Veteran was admitted with left submassive pulmonary embolism, with perfusion-scintigraphic loss (deficit) in the left apical upper lobe segment, and also in the posterior left lower lobe segment and anamnestic unclear load-depending swelling tendency in both legs.  

In a June 2008 letter, Dr. J.W. Howell stated that he examined the Veteran and reviewed medical records that were submitted by him.  The Veteran recently had an evaluation for service-connected disability for deep vein thrombosis which occurred from a right lower extremity emboli, subsequently resulting in pulmonary embolism.  The Veteran also had evidence of a left deep vein thrombosis which resulted from the same date as the original deep vein thrombosis in 1986.  Medical records obtained from a German hospital stated that there was evidence of peripheral vascular disease and possibly an emboli in the left leg at that time.  When he was transferred to an American hospital, he had swelling of the entire left leg.  However, further evaluation and appropriate diagnostic testing were not documented, including a venogram, which based upon the history of the disease in the right leg would surely propose in the left leg as literature suggested.  The Veteran reported pain in both legs with any type of exertion since before 1986.  Since 1986, he reported progressive "burning type" pain, with swelling and edema which increased throughout the day.  Dr. Howell stated that it would be unconscionable to think that he had unilateral disease when he originally had the deep vein thrombosis in 1986 with removal of embolus.  There had been some evidence of disease documented from that time period, which the service failed to adequately examiner and follow up.  It was the doctor's opinion that the Veteran had progressive venous arterial vascular disease, which had developed into neuropathy syndrome with chronic swelling.  Those conditions were developing while he was in service and were definitely service related to both extremities, without doubt.

The Veteran underwent a VA examination in July 2008.  The examiner stated that the PVD in the left lower extremity was unrelated to the DVT in his right lower extremity, as the two disorders were "completely unrelated" to each other.  No opinion was given with respect to aggravation or with regard to service connection on a direct basis.

In the June 2009 statement, Dr. Howell stated that the Veteran's thrombolytic disorder and endothelial dysfunction were represented by both deep vein thrombosis.  The Veteran's conditions were long-term and date back to prior to 1986.  Dr. Howell felt that all of the Veteran's disorders were related to the same disease and had a common relationship.  Dr. Howell further stated that those types of diseases are shown to be related and were documented in literature.  

In an April 2012 VA examination report, the VA examiner opined that the Veteran's left lower extremity PVD was not caused by or aggravated by service, and that the Veteran's left lower extremity PVD was not caused by or aggravated by right lower extremity PVD.  The examiner stated that the medical nexus between the conditions did not meet muster of medical reasoning.  The examiner appreciated the sympathetic opinions from Dr. Howell and agreed with his points on association.  However, association was not the same as causation.  Peripheral artery disease and peripheral venous disease had differing pathologic etiology, but were associated in that they were both types of vessels.  However, association was not the same as causation.  The examiner opined that a medical nexus did not exist. 

In this case, as the evidence shows that the Veteran was diagnosed with left lower extremity PVD, the remaining question is whether that disability is related to service or is caused or aggravated by a service-connected disability.  

The Board has considered the negative etiology opinion provided by the same VA examiner in July 2008 and April 2012, but assigns those opinions less probative value.  Not only do the opinions fail to address whether the Veteran's left lower extremity PVD had the same etiological origin as the service-connected right lower extremity PVD, the opinions were not fully articulated and lack sufficient detail and clarity to explain the basis for the conclusions, to include the medical principles relied upon. 

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

By contrast, Dr. Howell, in both the June 2008 and June 2009 opinions reasonably concludes that the Veteran's left lower extremity PVD had the same etiological origin as the service-connected right lower extremity PVD.  Dr. Howell formed that opinion after a review of pertinent medical records which he discussed in his opinions and noted that the conclusions were supported by medical literature.  Dr. Howell has provided opinions that are factually accurate, fully articulated and that provide sound reasoning.  Further, the Board can find no adequate basis to reject the positive nexus opinions of record, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

Therefore, considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PVD in the left lower extremity is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PVD in the left lower extremity is granted.



REMAND

The Veteran asserts that he has coronary artery disease related to service, or in the alternative as secondary to service-connected bilateral PVD or right lower extremity DVT. 

The Veteran was provided VA examinations in July 2008 and April 2012 in which the VA examiner provided essentially the same opinions.  That examiner opined that the Veteran's coronary artery disease was not related to service, was unrelated to DVT, and was not aggravated by right lower extremity PVD or DVT.  In the latter opinion, the examiner noted that though atherosclerosis of the coronary arteries had the same pathologic basis as atherosclerosis of the lower extremities, one did not cause the other.  The Veteran submitted a June 2009 letter from his private physician, which he noted the Veteran had coronary artery disease and that the Veteran developed early onset arteriosclerosis dating back to service.  Further, the private physician stated that the Veteran also apparently had a thrombolytic disorder and endothelial dysfunction as represented by DVT, coronary artery disease with arteriosclerosis, and cerebrovascular accident in April 2009.  The private doctor opined that the Veteran's conditions were long-term and dated back to prior to 1986.  The private physician further stated that those types of disease were shown to be related and were documented in literature.  

The Board finds that the April 2012 VA examiner provided an opinion that lacks consideration of Dr. Howell's suggestion that the Veteran's coronary artery disease is long term and is related to the same etiology as bilateral lower extremity PVD or right lower extremity DVT.  Further, the April 2012 VA examiner did not provide any opinion addressing the aggravation aspect of a claim for secondary service connection due to DVT.  Thus, the Board finds that the medical evidence currently of record is insufficient to make a decision on this claim and that an additional VA examination and medical opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).   When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise who has not previously examined the Veteran, to determine the nature and etiology of coronary artery disease.  The examiner must review the claims file, must note that review in the report, and the report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  A complete rationale for all opinions expressed should be provided.  The examiner should reconcile the July 2008 and April 2012 VA examiner's opinions and the June 2008 and June 2009 private medical opinions from Dr. Howell.  

(a) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has coronary artery disease that is related to service or was present in service, to include discussion of Dr. Howell's June 2009 opinion that coronary artery disease has the same etiology as the service-connected bilateral lower extremity PVT and right lower extremity DVT.

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that coronary artery disease is caused by service-connected bilateral lower extremity PVT or right lower extremity DVT.  

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that coronary artery disease is aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected bilateral lower extremity PVD or right lower extremity DVT.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


